Citation Nr: 1325144	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot hallux valgus, post-operative bunionectomy.

2.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus, post-operative bunionectomy.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  During the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to review this evidence.

Also during the hearing, the Veteran and his attorney indicated a request to reopen the service connection claims regarding his bilateral knees, bilateral hips, and low back.  The Board notes that a September 2010 rating decision denied the Veteran's claims.  He issued a timely notice of disagreement in October 2010.  A May 2012 statement of the case was issued.  The Veteran did not submit a substantive appeal.  The Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action.  

The Virtual VA claims processing system includes VA treatment records dated through April 2012, as well as the April 2013 hearing testimony. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran seeks increased ratings for his service-connected right and left foot disabilities.  He was afforded a VA examination in March 2012; however, at the April 2013 Board hearing, the Veteran indicated that the severity of his service-connected foot disabilities had increased since the examination.  The Veteran testified that he experiences severely painful symptoms in his feet.  The Veteran also testified that he has painful bilateral flat feet (pes planus).  VA podiatry treatment records dated in 2007 and 2008 document bilateral pes planus.  The Veteran was issued special orthotics.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  On the March 2012 examination, the examiner indicated that the Veteran's foot disability symptoms were mild.  The examiner did not address the Veteran's pes planus.

Based on the Veteran's hearing testimony and the most recent VA examination, the Board finds that a new VA examination is necessary to determine the severity of the Veteran's service-connected bilateral foot disability.

Lastly, the Veteran testified during the hearing that he continues to receive all of his treatment for his bilateral foot disability from VA.  As noted, VA treatment records from the Memphis VA Medical Center are dated through April 2012.  Accordingly, ongoing VA treatment records dating since May 2012 must be obtained from the Memphis VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any ongoing VA treatment records from the Memphis VA Medical Center dated since May 2012.

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral foot disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be reported to allow for application of all pertinent rating criteria to include pes planus and hallux valgus.  Please note and address any other separate foot injuries.

In reassessing the severity of this disability, the examiner should describe all associated symptoms and functional or other impairment, including in terms of whether there is consequent moderate, moderately severe or severe foot injury.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause, will result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




